        Case 3:19-cv-00580-SDD-SDJ                Document 20   01/04/21 Page 1 of 13




                              UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA



EXCEL CONTRACTORS, LLC                                              CIVIL ACTION NO.

VERSUS                                                             19-CV-580-SDD-SDJ

APTIM MAINTENANCE, LLC

                                                RULING

        This matter is before the Court on the Motion for Summary Judgment1 filed by

Plaintiff, Excel Contractors, LLC (“Excel”). Defendant APTIM Maintenance, LLC

(“APTIM”) has filed an Opposition2 to this Motion, to which Excel filed a Reply.3 For the

following reasons, the Court finds that Excel’s Motion must be denied.

I.      FACTUAL BACKGROUND

        This case arises from a dispute between a general contractor and subcontractor.

Juniper Specialty Products, LLC (“Juniper”) engaged APTIM, the general contractor, to

work on a Juniper’s facility in Westlake, Louisiana.4 APTIM in turn contracted with

subcontractors, including Excel.5 Excel provided electrical and instrumentation services

for the project.6 APTIM and Excel executed the Subcontract at issue in this case in March

of 2018.7 Work commenced, and continued for a time, until Juniper abruptly locked the

parties out of the construction site on May 21, 2019.8 Juniper informed APTIM that it was




1
  Rec. Doc. No. 17.
2
  Rec. Doc. No. 18.
3
  Rec. Doc. No. 19.
4
  Rec. Doc. No. 18-1, p. 1.
5
  Rec. Doc. No. 17-1, pp. 1–2; Rec. Doc. No. 18-1, p. 2.
6
  Rec. Doc. No. 17-1, p. 1; Rec. Doc. No. 18-1, p. 2.
7
  Rec. Doc. No. 17-1, pp. 1–2; Rec. Doc. No. 18-1, p. 2.
8
  Rec. Doc. No. 17-1, p. 2; Rec. Doc. 18-1, p. 2.


63438                                                                                   1
        Case 3:19-cv-00580-SDD-SDJ             Document 20        01/04/21 Page 2 of 13




stopping construction because it could not pay APTIM’s invoices.9 Juniper is seeking

bankruptcy protection and has not paid APTIM.10 APTIM has not paid Excel, and Excel

would like to be paid, so Excel brought this suit against APTIM.11

II.     THE PARTIES’ ARGUMENTS

        The Subcontract forms the basis for this dispute; the parties agree that their

respective rights and responsibilities are governed by the Subcontract. Most relevant to

this dispute is Article 45 which governs a “Termination for Convenience.”

        Several sections of Article 45 are germane, but the gravamen of this dispute is the

interpretation of § 45.6, which provides:

        In the event of Client termination, Company’s liability to Subcontractor shall
        be limited to the extent of Company’s recovery on Subcontractor’s behalf,
        except as otherwise provided in this Subcontract. Company agrees to
        cooperate with Subcontractor, at Subcontractor’s expense, in the
        prosecution of any Subcontractor claim arising out of the Client termination
        and to permit Subcontractor to prosecute the claim, in the name of the
        Company for the use and benefit of Subcontractor, or assign the claim to
        Subcontractor.12

Excel argues that § 45.6 can only be interpreted to mean that Excel can recover payment

for the work it performed under the Subcontract (“the Subcontract Price”) from APTIM

regardless of whether APTIM recovers payment from Juniper. APTIM counters that a

literal application of the first sentence of § 45.6 provides that APTIM has no liability to

Excel beyond what APTIM recovers from Juniper.




9
  Rec. Doc. No. 17-1, pp. 1–2; Rec. Doc. No. 18-1, p. 2.
10
   Rec. Doc. No. 17-1, p. 4; Rec. Doc. No. 18-1, pp. 4–6; Rec. Doc. No. 10, pp. 1-2.
11
   Rec. Doc. No. 17-1, p. 3; Rec. Doc. No. 18-1, p. 2.
12
   Rec. Doc. No. 17-3, p. 48. APTIM is the “Company”; Excel is the “Subcontractor”; and Juniper is the
“Client.” Id. at 2.


63438                                                                                               2
         Case 3:19-cv-00580-SDD-SDJ                Document 20         01/04/21 Page 3 of 13




        Excel posits that APTIM’s interpretation would make § 45.6 function as a

suspensive condition13 and argues that the Louisiana Supreme Court has held that

“‘contractual provisions are construed as not to be suspensive conditions whenever

possible.’”14 Excel argues that § 45.6 is ambiguous, and the Court should find against a

suspensive condition and hold that APTIM must pay Excel for its services rendered—

regardless of whether Juniper pays APTIM.15 Excel presses that even if § 45.6 is an

enforceable suspensive condition, it only suspends the payment of “claim[s] arising out

of [Juniper’s] termination,” which should not include payment for services rendered under

the Subcontract.16

III.    LAW AND ANALYSIS

        A. Summary Judgment Standard

        In reviewing a party’s motion for summary judgment, the Court will grant the motion

if (1) there is no genuine issue of material fact, and (2) the mover is entitled to judgment

as a matter of law.17 This determination is made “in the light most favorable to the

opposing party.”18 A party moving for summary judgment “‘must “demonstrate the

absence of a genuine issue of material fact,” but need not negate the elements of the

nonmovant’s case.’”19 If the moving party satisfies its burden, “the non-moving party must




13
   A suspensive condition prevents the existence of an obligation until the uncertain event occurs. La. Civ.
Code art. 1766.
14
   Rec. Doc. No. 17-28, p. 9 (quoting S. States Masonry, Inc. v. J.A. Jones Const. Co., 507 So. 2d 198, 201
(La. 1987).
15
   Id.
16
   Id. at pp. 12–17.
17
   FED. R. CIV. P. 56(a).
18
   Adickes v. S. H. Kress & Co., 398 U.S. 144, 157 (1970) (citing United States v. Diebold, Inc., 369 U.S.
   654, 655 (1962); 6 V. MOORE, FEDERAL PRACTICE 56.15(3) (2d ed. 1966)).
19
   Guerin v. Pointe Coupee Parish Nursing Home, 246 F.Supp.2d 488, 494 (M.D. La. 2003) (quoting Little
   v. Liquid Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc)); Celotex Corp. v. Catrett, 477 U.S. 317,
   323-25 (1986).


63438                                                                                                       3
         Case 3:19-cv-00580-SDD-SDJ                Document 20        01/04/21 Page 4 of 13




show that summary judgment is inappropriate by setting ‘forth specific facts showing the

existence of a genuine issue concerning every essential component of its case.’”20

However, the non-moving party’s burden “‘is not satisfied with some metaphysical doubt

as to the material facts, by conclusory allegations, by unsubstantiated assertions, or by

only a scintilla of evidence.’”21

        Notably, “[a] genuine issue of material fact exists, ‘if the evidence is such that a

reasonable jury could return a verdict for the nonmoving party.’”22 All reasonable factual

inferences are drawn in favor of the nonmoving party.23 However, “[t]he Court has no duty

to search the record for material fact issues. Rather, the party opposing the summary

judgment is required to identify specific evidence in the record and to articulate precisely

how this evidence supports his claim.”24 “Conclusory allegations unsupported by specific

facts . . . will not prevent the award of summary judgment; ‘the plaintiffs [can]not rest on

his allegations . . . to get to a jury without any “significant probative evidence tending to

support the complaint.”’”25

        B. Section 45.6 is neither a Suspensive Condition nor a Term for
           Performance

        Excel argues that § 45.6 should not be interpreted as a pay-if-paid clause

(suspensive condition) because those are disfavored in the absence of express




20
   Rivera v. Houston Indep. Sch. Dist., 349 F.3d 244, 247 (5th Cir. 2003) (quoting Morris v. Covan World
   Wide Moving, Inc., 144 F.3d 377, 380 (5th Cir. 1998)).
21
   Willis v. Roche Biomedical Lab., Inc., 61 F.3d 313, 315 (5th Cir. 1995) (quoting Little, 37 F.3d at 1075).
22
    Pylant v. Hartford Life and Accident Insurance Company, 497 F.3d 536, 538 (5th Cir. 2007) (quoting
   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986)).
23
   Galindo v. Precision American Corp., 754 F.2d 1212, 1216 (5th Cir. 1985).
24
   RSR Corp. v. Int’l Ins. Co., 612 F.3d 851, 857 (5th Cir. 2010).
25
   Nat’l Ass’n of Gov’t Emps. v. City Pub. Serv. Bd. of San Antonio, Tex., 40 F.3d 698, 713 (5th Cir. 1994)
   (quoting Anderson, 477 U.S. at 249).


63438                                                                                                      4
          Case 3:19-cv-00580-SDD-SDJ              Document 20        01/04/21 Page 5 of 13




conditional language.26 Instead, Excel argues, § 45.6 is merely a term for performance,

which requires performance in a reasonable time if the length of the term is uncertain, as

here.27

        Excel points to § 3.4.2 which provides: “[APTIM] shall pay the amount referred to

in the Payment Certificate within thirty (30) [d]ays of receipt of the invoice relevant to the

Payment Certificate.” Given that § 3.4.2 creates an obligation and § 45.6 as interpreted

would suspend that obligation, Excel argues that § 45.6 purports to be suspensive

condition; and, § 45.6 does not contain the required language to effect a suspensive

condition.

        The parties’ reliance on the suspensive condition vs. term for performance

dichotomy28 is misplaced. Excel relies heavily on Southern States Masonry, Inc. v. J.A.

Jones Const. Co.29 for its insolvency and suspensive condition arguments. In that case,

the Louisiana Supreme Court interpreted two payment provisions in subcontracts.30 Excel

relies on the court’s holding that where the parties presumed that the owner would pay

the general contractor, and there was no indication that the parties had considered the

possibility of the owner’s insolvency, the payment clauses were not suspensive

conditions.31

        An examination of the clauses at issue in Southern States shows its limited

applicability to the instant case. One of the clauses provided: “[c]ontractor shall pay to



26
   Rec. Doc. No. 17-28, p. 9 (quoting S. States Masonry, Inc. v. J.A. Jones Const. Co., 507 So. 2d 198, 201
(La. 1987).
27
   Rec. Doc. No. 19, p. 3.
28
   A valid “pay-if-paid” clause functions as a suspensive condition. A “pay-when-paid” clause, on the other
hand, creates a term for payment which must be performed within a reasonable time.
29
   507 So. 2d 198 (1987).
30
   There were two consolidated cases. Id. at 201.
31
   Id. at 201.


63438                                                                                                    5
        Case 3:19-cv-00580-SDD-SDJ               Document 20        01/04/21 Page 6 of 13




Subcontractor, upon receipt of payment from the Owner. . . .”32 The other provided:

“[c]ontractor agrees that he will pay to said Sub-contractor [the contract price], said

amount to be paid as follows: ninety per cent (90%) of the value of the work completed

and accepted each month for which payment has been made by said Owner to said

Contractor . . . .33

        Section 45.6 is fundamentally different.34 The clauses at issue in Southern States

described when/if payment would take place—they were part and parcel of the payment

provision. In this case, the clause at issue is not a payment provision. It is a contingency

plan in the event of the owner’s (Juniper’s) termination, which is an event that limits

APTIM’s obligation to pay “to the extent of [APTIM’S] recovery” from Juniper.

        In Southern States the court wrestled with classifying the provisions as terms or

conditions.35 If a contractual provision creates a suspensive condition then the obligation

does not exist until the specified condition occurs.36 On the other hand, if a contractual

provision stipulates the terms for payment, then, at most, the provision may trigger a delay

in the time for payment, but the law imposes an obligation to make payment within a

“reasonable time.”37 The court interpreted then-article 2049 of the Louisiana Civil Code,

which provided that a term (in contrast to a condition) may consist of a determinate lapse




32
   Id. at 200.
33
   Id. at 201. The clause continued: “final payment will be made by said Contractor to said Sub-contractor
immediately following final completion and acceptance of such materials and work by the Architect, and
final payment received by said Contractor. ….” Id.
34
   As interpreted below, § 45.6 has the same effect at this time that a suspensive condition would. That
does not mean, however, that it is a suspensive condition.
35
   Id. at 203–207.
36
   Id. at 203–206.
37
   Id.


63438                                                                                                   6
        Case 3:19-cv-00580-SDD-SDJ              Document 20        01/04/21 Page 7 of 13




of time or an event which was reasonably certain to occur. 38 The court observed that the

owner’s payment to the general contractor was “viewed as a reasonably certain event”

and that the payment was “only uncertain to the extent that all human events are

uncertain.”39 The court held that:

        [T]he payment clauses constituted terms relating to the time of payment
        which served to retard or delay the general contractor’s payment until the
        occurrence of an event (owner’s payment to contractor), contemplated
        surely to take place in the anticipated normal course of events. The
        unanticipated failure to pay on the part of the owner changed the
        fundamental premise on which the parties were relying. That unanticipated
        occurrence thereupon made the time for performing the payment obligation
        unascertainable, or uncertain, requiring the obligation to be performed
        within a reasonable time.40

        The parties in this case did not expect that Juniper would cancel the project.

Juniper’s cancellation was not a “fundamental premise on which the parties were

relying.”41 Section 45.6 cannot be characterized as creating a term relating to the time of

payment because it concerns something unexpected. Rather, § 45.6 limits payment.

Section 45.6 is simply a risk sharing provision; a contingency plan in case things go awry.

        APTIM’s argument that § 45.6 creates a suspensive condition is incorrect as well.

“A conditional obligation is one dependent on an uncertain event.”42 When there is a

suspensive condition, the obligation itself does not exist.43 Here, APTIM is obligated to

pay under § 3.4.2 (and other provisions) but § 45.6 limits APTIM’s payment obligation to

the extent of APTIM’s recovery. Section 45.6 does not create a suspensive condition or



38
   Id. at 203 citing La. Civ. Code art. 2. Then-article 2049 has been subsumed into current article 1777
which lacks the “in the course of nature” language but does not change the law. La. Civ. Code. art. 1777
cmt. (a). See also Burgess v. Shi Gang Zheng, 2017-0665 (La. App. 4 Cir. 10/10/18), 257 So. 3d 764, 772.
39
   Southern States, 507 So.2d at 203–04.
40
   Id. at 204.
41
   Id.
42
   La. Civ. Code art. 1767.
43
   Southern States, 507 So.2d at 203–04.


63438                                                                                                 7
         Case 3:19-cv-00580-SDD-SDJ                  Document 20         01/04/21 Page 8 of 13




a term for performance; the Court will interpret § 45.6 based on its plain and unambiguous

meaning.

        C. Interpretation of the Subcontract

        The goal of contract interpretation is to determine the objective common intent of

the parties.44 “When the words of a contract are clear and explicit and lead to no absurd

consequences, no further interpretation may be made in search of the parties’ intent.”45

Contracts should be interpreted to give effect to each provision.46 “Each provision in a

contract must be interpreted in light of the other provisions so that each is given the

meaning suggested by the contract as a whole.”47 Specific provisions control over

general.48

        A plain reading of Article 45 of the Subcontract resolves this Motion.49 Section 45.4

provides: “[t]he payment of compensation provided for in this Article 46 [sic]50 shall be

[APTIM’s] sole and exclusive obligation, and [Excel’s] sole and exclusive remedy, in the

event of any termination under this Article 46 [sic].”51 Section 45.4 thus provides that when

a termination under Article 45 occurs, Article 45’s rules for payment control—not other

provisions of the Subcontract.

        Excel argues that §§ 45.1–45.1.1 create an “affirmative payment obligation” on the

part of APTIM because § 45.1 provides that APTIM “‘shall pay to [Excel] . . . the following




44
   La. Civ. Code art. 2045, cmt (b).
45
   La. Civ. Code art. 2046; See Maloney v. Oak Builders, Inc., 235 So.2d 386 (1970).
46
   La. Civ. Code art. 2049.
47
   La. Civ. Code art. 2050.
48
   Mixon v. St. Paul Fire & Marine Ins. Co. of St. Paul, Minn., 147 La. 302, 306, 84 So. 790, 791 (1920);
Master Craft Constr., LLC v. Pronoun, Inc., 2017-569 (La. App. 3 Cir. 12/20/17), 258 So. 3d 802, 807.
49
   See Rec. Doc. No. 17-3.
50
   The parties agree that Article 45’s references to “this Article 46” are typos meant to read “this Article 45.”
51
   Rec. Doc. No. 17-3, p. 48.


63438                                                                                                          8
        Case 3:19-cv-00580-SDD-SDJ                Document 20        01/04/21 Page 9 of 13




amounts which shall not . . . exceed the Subcontract Price.’”52 This argument is without

merit. Excel omits the preceding language; § 45.1 provides “[s]hould [APTIM] terminate

the Subcontract for [APTIM’s] convenience under this Section 46.1 [sic] . . . .”53 The

“affirmative payment obligation” is thus premised on APTIM terminating under § 45.1. It

is undisputed that the termination in this case was under § 45.6, the only provision dealing

with a Juniper termination. An unstrained reading of the Subcontract requires the

conclusion that the affirmative payment obligation in § 45.1 does not apply to terminations

under § 45.6.54

        The full text of § 45.6 provides:

        In the event of Client termination, Company’s liability to Subcontractor shall
        be limited to the extent of Company’s recovery on Subcontractor’s behalf,
        except as otherwise provided in this Subcontract.55 Company agrees to
        cooperate with Subcontractor, at Subcontractor’s expense, in the
        prosecution of any Subcontractor claim arising out of the Client termination
        and to permit Subcontractor to prosecute the claim, in the name of the
        Company for the use and benefit of Subcontractor, or assign the claim to
        Subcontractor.56

        Excel argues that § 45.6 should be read in conjunction with § 45.3 to understand

the meaning of “liability” in § 45.6.57 Section 45.3 eliminates APTIM’s liability for several

types of losses associated with a termination.58 According to Excel, since § 45.3 limits

APTIM’s liability for losses associated with a Juniper termination, the “liability” described



52
   Rec. Doc. No. 17-28, pp. 13–14.
53
   Rec. Doc. No. 17-3, p. 47.
54
   Mixon v. St. Paul Fire & Marine Ins. Co. of St. Paul, Minn., 147 La. 302, 306, 84 So. 790, 791 (1920)
(stating that specific provisions control over general when interpreting a contract); Master Craft Constr.,
LLC v. Pronoun, Inc., 2017-569 (La. App. 3 Cir. 12/20/17), 258 So. 3d 802, 807.
55
   The “except as otherwise provided” language does not condition § 45.6 on other payment provisions
such as § 3.4.2. That construction would eviscerate § 45.6 because any provision on payment would
override § 45.6. The better reading is to cabin the applicability of the “except as otherwise provided”
language to provisions dealing with a Juniper termination.
56
   Rec. Doc. No. 17-3, p. 48.
57
   Rec. Doc. No. 17-28, p. 14.
58
   Rec. Doc. No. 17-3, p. 48.


63438                                                                                                    9
        Case 3:19-cv-00580-SDD-SDJ                 Document 20          01/04/21 Page 10 of 13




in § 45.6 must be liability for something else, such as the Subcontract Price.59 The Court

agrees.

        Excel maintains that if § 45.6 suspends or limits the obligation to pay, it only

suspends the payment of “claim[s] arising out of [Juniper’s] termination,” which, according

to Excel, do not include the Subcontract Price.60 Excel argues that the second sentence

of § 45.6 provides that termination-specific losses must be recovered directly from

Juniper, and Excel’s claim is for the Subcontract Price—not termination-specific losses.61

        Excel’s interpretation of § 45.6 is afflicted with a fatal inconsistency. Excel cannot

be correct that: the liability contemplated in the first sentence of § 45.6 is the Subcontract

Price;62 the Subcontract Price is not a claim arising out of the termination;63 and, the “[t]he

scope and breadth of § 45.6 is constrained to ‘claims’ which are ‘arising out of the Client

termination.’”64 The statements are mutually exclusive.

        The scope and breadth of § 45.6 is not constrained to claims arising out of

Juniper’s termination. As Excel argues, § 45.3 relieves APTIM of liability for any claims

arising out of termination.65 The second sentence of § 45.6 gives Excel an avenue to

vindicate those claims. Since § 45.3 relieves APTIM of claims arising out of a termination,

the liability contemplated in the first sentence of § 45.6 must be for something else—the

Subcontract Price. As such, reading § 45.6 to only govern claims arising out of a Juniper

termination is inconsistent with § 45.3 and renders the first sentence of § 45.6


59
   Rec. Doc. No. 17-28, p. 14.
60
   Rec. Doc. No. 17-28, pp. 13–16.
61
   Id. at p. 12.
62
   “Excel respectfully represents that the balance of this ‘liability’ is the payment of the ‘Subcontract Price’
which APTIM affirmatively bound itself to pay in § 45.1.1.” Id. at 14.
63
   “Excel earned payment of these time and materials expenses prior to the termination, and, as such,
Excel’s claim does not arise from it.” Id. at p. 15.
64
   Id. at p. 16.
65
   Id. at p. 14.


63438                                                                                                        10
        Case 3:19-cv-00580-SDD-SDJ               Document 20         01/04/21 Page 11 of 13




meaningless. Rather, the better approach is to interpret the first sentence as written—it

limits APTIM’s liability to Excel until APTIM recovers from Juniper. As such, based on the

plain meaning of the unambiguous text, APTIM is not liable to Excel for the Subcontract

Price until APTIM recovers from Juniper.

        Excel also argues that assumption of the risk of insolvency must be in clear and

express terms.66 Excel points to the title of Article 45, “Termination for Convenience,” in

support of its argument that the parties did not intend for § 45.6 to cover issues of owner

insolvency.67 APTIM responds that the absence of the term “owner insolvency” in § 45.6

is irrelevant because the provision is broad enough to encompass the insolvency of an

owner.68 In other words, § 45.6 is broad enough to pass the risk of any owner termination

on to Excel.

        The breadth of § 45.6 cannot be ignored. It applies “[i]n the event of [Juniper]

termination . . .”; there is no qualifying or limiting language, and the language is “clear and

explicit.”69 Excel therefore assumed the risk that the limitation of liability would come into

play for any reason Juniper might terminate, including insolvency. Excel’s Motion is

denied insofar as it requests payment of the Subcontract Price.

        Excel also moves for summary judgment in favor of a finding that APTIM owes

Excel for Excel’s cost of demobilization from the work site. Excel argues that there is no

termination-specific demobilization provision; and, as such, Excel’s responsibility to

demobilize flows from the Subcontract.70 Because the responsibility flows from the



66
   Rec. Doc. 17-28, pp. 11–12 (quoting Tymeless Flooring, Inc. v. Rotolo Consultants, Inc., (La. App. 4 Cir.
5/20/15), 172 So. 3d 145, 151–52.
67
   Rec. Doc. No. 17-28, p. 10.
68
   Rec. Doc. No. 18, p. 10.
69
   La. Civ. Code art. 2046; See Maloney v. Oak Builders, Inc., 235 So.2d 386 (1970).
70
   Rec. Doc. No. 17-28, p. 23.


63438                                                                                                    11
        Case 3:19-cv-00580-SDD-SDJ             Document 20        01/04/21 Page 12 of 13




Subcontract, Excel argues, the demobilization claims are not claims “arising out of the

[Juniper] termination” in the language of § 45.6.71 As such, APTIM—not Juniper—is liable

for the demobilization expenses.72 APTIM argues that its liability is limited under §45.473

and §45.6.74

        Excel’s argument fails. The Court has already concluded that the scope of the

limitation of liability in § 45.6 embraces all of Excel’s potential claims against APTIM. Even

if the demobilization expenses are not claims “arising out of the [Juniper] termination” and

APTIM is liable to Excel for them, that liability is limited to APTIM’s recovery from Juniper,

which apparently has not occurred.75 As such, Excel’s Motion is denied insofar as it

requests summary judgment as to the demobilization expenses.

        Excel argues it is entitled to attorney’s fees because this suit is on an open account

under Louisiana Revised Statute 9:2781.76 APTIM counters that the Excel cannot recover

under La. R.S. 9:2781 because Excel’s demand does not correctly set forth the amount

owed.77

        Excel’s claim for attorney’s fees fails as a matter of law. Even assuming APTIM’s

liability to Excel is an “open account” within the meaning of La. R.S. 9:2781, an award of

attorney’s fees under the statute is not mandatory until “judgment on the claim is rendered




71
   Id.
72
   Id.
73
    Section 45.4 provides “[t]he payment of compensation provided for in this Article 46 [sic] shall be
[APTIM’s] sole and exclusive obligation, and [Excel’s] sole and exclusive remedy, in the event of any
termination under this Article 46 [sic].” Rec. Doc. No. 17-3, p. 48
74
   Rec. Doc. 18, p. 19.
75
    On the other hand, even if the demobilization expenses are claims “arising out of the [Juniper]
termination,” then § 45.3 and § 45.6 require Excel to seek recovery from Juniper.
76
   Rec. Doc. No. 17-28, p. 24.
77
   Rec. Doc. No. 18, p. 17.


63438                                                                                               12
        Case 3:19-cv-00580-SDD-SDJ         Document 20      01/04/21 Page 13 of 13




in favor of the claimant.”78 The Court has not rendered judgment in favor of Excel, so La.

R.S. 9:2781 is inapplicable. Excel’s Motion is denied as to its request for attorney’s fees.

IV.     CONCLUSION

        APTIM asks the Court to grant summary judgment in favor of APTIM under Fed.

R. Civ. P. 56(f)(1).79 The Court declines to do so. Rule 56(f) requires that the Court “giv[e]

notice and reasonable time to respond” before entering a judgment independent of the

motion. If APTIM wishes to move for summary judgment, it may file a motion to that effect.

        For the reasons set forth above, Excel’s Motion for Summary Judgment80 is

DENIED.

        IT IS SO ORDERED.

        Signed in Baton Rouge, Louisiana on January 4, 2021.




                                         S
                                      CHIEF JUDGE SHELLY D. DICK
                                      UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF LOUISIANA




78
   La. R.S. 9:2781(A).
79
   Rec. Doc. No. 18, p. 10.
80
   Rec. Doc. No. 17.


63438                                                                                      13
